Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 26, 2020

                                      No. 04-19-00756-CR

                               Teanna Danielle SAN NICOLAS,
                                         Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR9270C
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
       On January 8, 2020, appellant filed a motion to recalculate the due date for filing
appellant’s brief, stating the reporter’s record on file in this court was not yet complete. On
February 20, 2020, the final outstanding volumes of the reporter’s record were filed in this court.
Accordingly, appellant’s motion is DENIED AS MOOT. Appellant’s brief is due no later than
March 23, 2020.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court